— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered June 15, 1983, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements.
Judgment affirmed.
There was sufficient evidence before the hearing court to support the determination that the defendant’s statements were spontaneous and not the product of police interrogation. Thus, the denial of the branch of the defendant’s omnibus motion which was to suppress his statement was not erroneous and must be sustained on appeal (see, People v Johnson, 105 AD2d 805; see, People v Gonzalez, 55 NY2d 720, cert denied 456 US 1010).
Defense counsel’s failure to move to reopen the suppression hearing following trial testimony which indicated that the statement may have been made in response to police questioning (see, CPL 710.40 [4]) does not, under the circumstances of this case, demonstrate that the defendant received ineffective assistance of counsel (see, People v Baldi, 54 NY2d 137).
We have examined the defendant’s remaining contentions and find them to be either unpreserved or without merit. Lazer, J. P., Bracken, Brown and Hooper, JJ., concur.